                Case 2:19-cv-00648-CB Document 18 Filed 10/16/19 Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MILLER                                          )
                                                )
                                                )
                                                )
                   Plaintiff(s)                 )
          v.                                    )    Civil Action No. 2:19-cv-00648
                                                )
                                                )
FAMILY RESOURCES                                )
                                                )
                   Defendant(s)                 )


                                       REPORT OF NEUTRAL


A   mediation          session was held in the above captioned matter on   October 15, 2019    .

The case (please check one):
       X     has resolved
             has resolved in part (see below)
             has not resolved.

The parties request that a follow up conference with the Court should be scheduled within
_____ days.


If the case has resolved in part, please indicate the part that has resolved and/or the
claim(s)/parties that remain.




Dated:    October 16, 2019                      _____________________________________
                                                /s Kenneth J. Benson
                                                Signature of Neutral

                                                                                              Rev. 09/11
